Exhibit 10.2

NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”) is made and entered as of
October 31, 2012 by and between The Wiki Group, Inc., a Delaware corporation
(the “Company”), and Robert S. Pearson (the “Purchaser”).


WHEREAS, the Purchaser has agreed to invest up to Six Hundred Thousand Dollars
($600,000.00) in the Company to be delivered in tranches based on a timetable
determined by the Company (the “Financing”);


WHEREAS, the Company has agreed to issue the Purchaser a convertible note for
each tranche of Financing on the terms and conditions set forth on Exhibit A
attached hereto (collectively, the “Convertible Notes”);


NOW THEREFORE, with reference to the foregoing facts, the Company and Purchaser
agree as follows:
 
1.           Agreement to Purchase and Sell Note.
 
1.1           The Company hereby agrees to issue and sell to the Purchaser, and
the Purchaser hereby agrees to purchase from the Company, Convertible Notes in
the principal amount of up to $600,000.  The purchase price for each Convertible
Note is the principal amount of the Convertible Note.  
 
1.2           The Company shall determine the timetable for the issuance and
sale to the Purchaser of the Convertible Notes.


1.3           The principal amount plus any accrued but unpaid interest of the
Convertible Notes (the “Outstanding Balance”) may be converted into shares of
the Company’s common stock, par value $0.001 per share (the “Shares” and
together with the Convertible Notes, the “Securities”), at a conversion price of
$1.75 per share.  Notwithstanding the foregoing, the Purchaser shall not be able
to convert the Outstanding Balance into more than 600,000 Shares (the “Maximum
Conversion Amount”).
 
2.           Definitions
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Transfer” shall mean sell, assign, transfer, pledge, grant a security interest
in, or otherwise dispose of, with or without consideration.
 
3.           Representations and Warranties of the Company
 
The Company represents and warrants to the Purchaser that:
 
3.1           The Company is a public company duly organized, validly existing
and in good standing under the laws of Delaware and has all requisite power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted and as proposed to be conducted.
 
3.2           This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or  affecting creditors' rights
generally, or the availability of equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           The execution and delivery of this Agreement and the Convertible
Notes do not and will not conflict with, result in a breach of any provision of,
or constitute a default (or an event which would constitute a default upon the
giving of any required notice or upon a lapse of time) under the Company’s
organizational documents or the provisions of any agreement, contract or
administrative order, consent decree or other instrument to which the Company is
a party.
 
4.           Representations, Warranties and Agreements of Purchaser
 
Purchaser represents and warrants to, and agrees with, the Company as follows:


4.1           Acquisition for Investment.  The Purchaser is acquiring the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with distribution. The Purchaser does not
have a present intention to sell the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of the
Securities to or through any person or entity. The Purchaser acknowledges that
it is able to bear the financial risks associated with an investment in the
Securities and that it has been given full access to such records of the Company
and the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.


4.2           Information on Purchaser.  Purchaser is, and will be on the
Closing Date, an “accredited investor,” as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable such
Purchaser to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  Such
Purchaser has the authority and is duly and legally qualified to purchase and
own the Shares.  Such Purchaser is able to bear the risk of such investment for
an indefinite period and to afford a complete loss thereof.  The information set
forth on the signature page hereto regarding such Purchaser is accurate.


4.3           Opportunities for Additional Information.  The Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company.


4.4           No General Solicitation.  The Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.


4.5           Rule 144.  The Purchaser understands that the New Note may not be
offered for sale, sold, assigned or transferred.  The Shares may not be offered
for sale, sold, assigned or transferred unless such Shares are registered under
the Securities Act or an exemption from registration is available.  The
Purchaser acknowledges that such Purchaser is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances.
 
 
2

--------------------------------------------------------------------------------

 
 
4.6           Legends.  The Purchaser hereby agrees with the Company that the
Securities will bear the following legend or one that is substantially similar
to the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE PURCHASER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
5.           Previous Investments


5.1           The Company issued four (4) promissory notes to the Purchaser
during fiscal 2010 and fiscal 2011 due on demand with an interest rate of 12%
(the “Original Notes”). The Company has agreed that the Purchaser shall have the
option to elect to cancel the Original Notes and require the Company to issue a
new convertible note that includes the principal plus any accrued by unpaid
interest of the Original Notes (the “Remaining Balance”) on the same terms as
the Convertible Notes (the “New Note”).


5.2           If the Purchaser elects to receive the New Note, the aggregate of
the Remaining Balance and  Outstanding Balance may not be converted in excess of
the Maximum Conversion Amount pursuant to Section 1.3 hereof.


6.           Miscellaneous
 
6.1           Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth on the signature page to this
Agreement.  Any Notice, other than a Notice sent by registered or certified
mail, shall be effective when received; a Notice sent by registered or certified
mail, postage prepaid return receipt requested, shall be effective on the
earlier of when received or the fifth day following deposit in the United States
mails.  Any party may from time to time change its address for further Notices
hereunder by giving notice to the other party in the manner prescribed in this
Section.
 
6.2          No Transfer.  The Purchaser agrees not to Transfer the Convertible
Notes or this Agreement.


6.3           Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.
 
6.4           Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.
 
6.5           Waiver and Amendment.  No provision of this Agreement may be
waived unless in writing signed by all the parties to this Agreement, and waiver
of any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.6           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law thereof.
 
6.7           Captions.  The various captions of this Agreement are for
reference only and shall not be considered or referred to in resolving questions
of interpretation of this Agreement.
 
6.8           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.
 
[Signature Page Follows]


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Purchaser have duly executed this Note
Purchase Agreement as of the day and year first above written.
 
The Wiki Group, Inc.
   
Purchaser
             
By:
Edward DeFeudis
   
/s/ Robert Parson
         
Signature
             
Its:
President, Chief Executive Officer, and Chief Financial Officer
               
Printed
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Convertible Note
 
 
 

--------------------------------------------------------------------------------